Citation Nr: 0638107	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  97-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receipt of Department of 
Veterans Affairs benefits.  

2.  Entitlement to restoration of death benefits under 
38 C.F.R. § 3.55(a)(4).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits after December 1, 1993.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  He died in September 1976.  The appellant is the 
veteran's widow.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 administrative rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  In that decision, the RO 
found that the appellant could not be recognized for VA 
purposes as the veteran's unremarried widow.  In a July 1996 
decision by the Manila, Philippines RO Committee on Waivers 
and Compromises (Committee), the appellant's request for 
waiver of a debt resulting from an overpayment of widow's 
pension benefits was denied.

In an October 1999 decision the Board denied recognition of 
the appellant as the veteran's surviving spouse for the 
receipt of VA benefits, denied entitlement to restoration of 
death benefits under 38 C.F.R. § 3.55(a)(4) and remanded the 
appellant's claim for a waiver of recovery of indebtedness to 
the RO for additional development.  The veteran appealed the 
Board's October 1999 denials to the United States Court of 
Appeals for Veterans Claims (the Court).  A March 2001 
Appellee's Motion For Remand And To Stay Proceedings to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
was granted in a January 2002 Court decision which remanded 
the case to the Board.  

In a March 2003 decision, the Board again denied recognition 
of the appellant as the veteran's surviving spouse for the 
receipt of VA benefits and for purposes of reinstatement of 
VA death pension benefits.  In addition, the March 2003 Board 
decision remanded the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits to the RO for the 
issuance of a Statement of the Case (SOC) addressing that 
issue.  The appellant appealed the Board's March 2003 
decision to the Court.  In an April 2006 decision, the Court 
vacated the Board's decision to the extent that it determined 
the appellant was not entitled to recognition as the 
surviving spouse of the veteran, and remanded the case to the 
Board for further development.

For the reasons explained below, the Board has determined 
that an additional remand is necessary before it may proceed 
to the merits of the matter on appeal.  The appeal is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required.

Clarification of issues on appeal

In March 2003, the Board remanded the appellant's claim of 
entitlement to DIC benefits.  In a September 2004 rating 
decision, the RO granted the appellant's claim of entitlement 
to DIC.  The RO has evidently issued payment of DIC benefits 
to the appellant for the period between September 1, 1976 
through December 1, 1993.  The issue of whether DIC benefits 
are to be paid for a later period remains in appellate 
status, and is in addition to and dependent upon a decision 
as to whether the appellant is entitled to recognition as the 
surviving spouse of the veteran at any point after December 
1, 1993.  The third issue on appeal has been recharacterized 
accordingly.




REMAND

The previous denial of the appellant's claim by the RO and 
the Board hinged on evidence which indicated that after 
December 1993 the appellant lived with a person of the 
opposite sex, P.L., and held herself out openly to be the 
spouse of P.L.
See, e.g., the Board's March 28, 2003 decision, pages 13-15.  

In its April 2006 remand, the Court directed VA to comply 
with 38 U.S.C. § 5103A(g), specifically to make reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  The Court noted that 
appellants' counsel stated that she [counsel] had "been 
unable to confirm [appellant's] current living situation due 
to difficulties in communication/language barrier.  I can 
tell you that she changed addresses in approximately August 
2001, which may indicate that she and P.L. no longer live 
together."  The Court determined that given such 
"evidence", the Board could not conclude that there is "no 
reasonable possibility that further assistance would 
substantiate the claim." 

The Court did not specifically indicate what development 
should be undertaken by VA in order to comply with 38 U.S.C. 
§ 5103A.  In general terms, evidence which would be 
supportive of the appellant's claim would be evidence that 
appellant did not, or does not, reside with P.L., or anyone 
else of the opposite sex, and did not, or does not, hold 
herself out openly to the public as that person's spouse.  
See 38 U.S.C.A. § 103(d)(2)(B)(3) (West 2002); 38 C.F.R. 
§ 3.55 (2006).

The Board believes that the initial responsibility for 
providing such information lies with the appellant and her 
attorney.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]; see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [holding that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."].  See also Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) [it is the claimant's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry; if he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him"].

Accordingly, the case is REMANDED for the following actions:

1.  VBA shall contact appellant's attorney 
and request that she produce an affidavit 
signed by the appellant specifying the 
appellant's current address and current 
living situation, and further specifying 
with whom, if anyone, and for what periods 
in time the appellant has resided since 
December 1993.  The appellant will be free 
to provide additional pertinent 
information, such as the names and 
addresses of individuals who are familiar 
with her living arrangements, names and 
titles of public officials who may have 
information pertaining to her claim, and 
the current whereabouts of P.L.  The 
appellant and her attorney should be 
furnished with the provisions of 
38 U.S.C.A. § 3.158, concerning the 
abandonment of claims.  The appellant's 
response, or lack thereof, should be 
memorialized in the claims folder.

2.  If such an affidavit is produced, and 
if the state of the record so warrants, 
VBA shall have discretion to ensure that a 
field investigation or other appropriate 
development is completed to determine 
when, or if, the appellant was or was not 
residing with a person of the opposite 
sex, and to verify her current living 
situation.  The appellant need not be 
furnished advance notice of any such 
inquiry.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the appellant and 
her counsel with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


